Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 DETAILED ACTION
Claim 7-12 are pending and   are  under consideration in the instant office action.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/17/2021 has been entered.
 Receipt and consideration of Applicants' amended claim set and remarks/arguments filed on 02/172021 are acknowledged.   Claim 7 is amended. Claims under consideration in the instant office action are claims 7-12
 	Applicants' arguments and Affidavit filed 02/17/2021, have been fully considered but they are not deemed to be fully persuasive. Examiner  called the applicant with a proposal of  a claim amendment to bring in the limitation of claim 12 to claim 7, since the unexpected results are specific to the compound recited in instant claim 12 and as such the affidavit is persuasive to overcome the 103 rejection specifically to that compound. Applicants requested that the examiner send the action.

 Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Objections
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Rejection of claims 7-9  are rejected under 35 U.S.C. 103(a) as being unpatentable over by Yang  et al. (Bioorganic and Medicinal Chemistry Letters 23 (2013) 1462-1466) and Shah et al. (Toxicology Reports: 2014, 341-352) in view of Lee  (Thesis , Georgia institute of technology, 2013) (all references are cited in IDS dated 12/16/2019) are maintained for reasons of record restated below.
Instant claims are drawn to a method of treating cancer comprising administering an effective amount of a polyoxometalate complex to a subject in need thereof wherein the polvoxometalate complex comprises polvdentate oxygen bridging ligands of the following formula: [V6013 {(OCH2)3CNH3}2]
Yang  et al. discloses a polyoxometalate complex comprising polydentate oxygen bridging ligands of the following formula: [POM{(OCH2)3CX}2], wherein POM is a polyoxometalate; X is NR1R2; R1 and R2 are hydrogen (pg. 1463, left col, para 3: (MnMo6018[(OCH2)3CNH2]2}3- (Tris-POM-Tris) was selected as prototypical polyoxomolybdate cluster), Yang et al. discloses the use of this complex (pg. 1463, left col, para 3) for treating breast cancer (pg. 1465, left col, para 3: Our in vitro studies on their possibility to kill breast cancer cells).
Shaw et al. discloses that the polyoxometalates have excellent potential to treat various types of cancers including pancreatic cancer, Leukemia, hepatocellular carcinoma, colon carcinoma, ovarian cancer and gastric cancer (page 352, col.2, 2nd paragraph).They teach decavanadate complexes of Chitosan –[V10O28] (see Table 2, 10 compounds and CTS-V10 showed promising cytotoxicity behavior (page 347, col.2, last para). 
Both Yang and Shaw et al. fail to disclose the use of V6 Vanadium POM.
However, Lee discloses the use of vanadium polyoxometalate to treat cancer (pg. 1, abstract) and wherein the vanadium polyoxometalate comprises a V6 moiety (pg. 2, para 2: Polyoxometalate synthesized in our lab, (V6) triesters POMs). Lee teaches that the Polyoxometalat synthesized in their lab V6 triesters of POMs showed better antitumoral activities in inducing tumor growth in the in vivo model.(page 2, para 2). 
As such it would have been prima facia obvious to a person of ordinary skill in the art to arrive at the instant claims motivated and guided by the combined teachings Yang et al. Shaw et al. and Lee et al.  It would have been obvious to one with skill in the art to utilize the disclosed complex, for treating cancer  and patients who have been diagnosed with cancer as disclosed, and administer an effective amount of said complex to a subject in need thereof, while developing improved cancer treatments upon completion of in vitro studies.

Rejection of claims 10-11 are under 35 U.S.C. 103(a) as being unpatentable over Yang et al. Shaw et al. and Lee  as applied to claims 7-9 and 12 above, and further in view of Massachusetts general hospital (Science Daily April 2007). (All references are cited in IDS dated 12/16/2019) is maintained for reasons of record restated below.

However, Massachusetts discloses the use of cisplatin to treat breast cancer (title: Why Cisplatin Kills Breast Cancer Cells When Other Drugs Fail). It would have been obvious to one with skill in the art to utilize the method disclosed by Yang for treating breast cancer, further comprising other active agents utilized to treat breast cancer such as cisplatin, as disclosed by Massachusetts, in order to develop synergistic treatment.. Furtrher it is noted that  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose…..The idea of combining them flows logically from their having been individually taught in the prior art”. In re Kerkhoven, 626 F .2d 846, 850 205 USPQ 1069, 1072 (CCPA 1980)

Response to applicant’s arguments filed on 06/29/2020:
	Applicant traverses the above rejection with the following arguments:
 a. Declaration of Dr. Jie Song which includes data comparing the anticancer properties of VPOA-6 and the tetrabutylammonium (TBA) salt of the tris-modified Anderson-type POM MnMo6018[(OCH2)3CNH2]2}3+ (Tris-POM-Tris) as reported in Yang 2013. When compared to Tris-POM-Tris, VPOA-6 was superior at preventing accelerated growth of a variety to cancer cells lines. In vivo experiments showed similar advantages preventing human cervical KB-3-1 tumor growth. Neither Yang 2013, Shah 2014, nor Lee 2013 make these findings obvious.


	Applicant's traversal arguments for this rejection have been fully considered, but are not found to be persuasive. 
	First, it should be noted that the above rejection was made under 35 U.S.C. 103(a) and therefore none of the cited references has to teach every limitation of the instant claims. Applicant is further reminded that the obviousness rejection is not an anticipation rejection.  In obviousness rejection a combination of references is used, and the references are relied upon in combination and are not meant to be considered separately as in a vacuum.  It is the combination of all of the cited and relied upon references that make up the state of the art with regard to the claimed invention.  Applicant's claimed invention fails to patentably distinguish over the state of the art represented by the combination of the cited references.  In re Young, 403 F.2d 754, 159 USPQ 725(CCPA 1968); In re Keller 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
	Moreover, it is noted that rejections under 35 U.S.C. 103(a) are based on combinations of references, where the secondary references are cited to reconcile the 
	With regards to the Applicant’s argument of unexpected results,  Applicants data presented in the Affidavit n the response of 02/174/2021 has been considered and found not persuasive . While acknowledging applicants Affidavit and their arguments of unexpected results obtained with VPOA-6, examiner would like to point that the instant claims encompass multiple other compounds which are structurally different from VPOA-6. The data recited in the affidavit as argued by the applicants is specific to   VPOA-6. It is unclear if any modifications in the substituents as recited in claim 7 will yield the same results or not.  As such the unexpected results does not overcome the obviousness rejection for claims 7-11. In this instance, it is clear from the prior art that polyoxometalate complexes such as the VPOA-6 complex are well known in the art and they are known to be useful in the treatment of specific cancers. As such it would have been obvious to an ordinarily skilled artisan to utilized these agents in the treatment of cancer. Conclusive proof of efficacy is not necessary to show obviousness. All that is required is a reasonable expectation of success. See PharmaStem Therapeutics, Inc. v. ViaCell, Inc., 491 F.3d 1342, 1363-64 (Fed. Cir. 2007); Pfizer, Inc. 
	 	Accordingly, the arguments set forth by the applicants are unpersuasive and the rejection is maintained for claims 7-11.
	
Conclusion
Claims 7-11 are rejected. Claim 12 is  allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITHA M RAO whose telephone number is (571)270-5315.  The examiner can normally be reached on M-F 8.30 am -4.30 pm If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melenie Gordon can be reached on (571) 272-8037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAVITHA M RAO/           Primary Examiner, Art Unit 1629